PER CURIAM.
This is an appeal from a disallowanceof a claim in bankruptcy based upon an award of the Industrial Accident Commission of the state of California. Since the-‘appeal was taken, Congress has enacted an. amendment to the Bankruptcy Act authorizing the allowance of such a claim in bankruptcy and making the act applicable to all pending proceedings (Act June 7, 1934, §; *10074,- amending section 63, su!)d. (a), adding clause (6), thereto, and subdivision (b), 11 USCA § 103). The parties have stipulated to submit the appeal without brief or argument other than reference to the above-mentioned Act of June 7, 1934.
Order reversed, and matter .remanded to the District Court for allowance of the claim with priority as provided by the act of Congress; each party to pay his own costs on appeal.